EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Bryan on March 16, 2021.

The application has been amended as follows: 

	In claim 1, in line 4, the words --- connecting device --- have been inserted before the word “interface”.
	In claim 1, in line 5, the words --- connecting device --- have been inserted before the word “interface”.
	In claim 1, in line 6, the word --- socket --- has been inserted before the word “interface”.
	In claim 1, in line 10, the limitation “interface units” has been deleted and the limitation --- at least one connecting device interface unit to the corresponding socket interface unit --- inserted therefor.

	Claims 3-6 have been cancelled. 


	In claim 15, in line 6, the words --- connecting device --- have been inserted before the word “interface”.
	In claim 15, in line 7, the word --- socket --- has been inserted before the word “interface”.
	In claim 15, in line 11, the limitation “interface units” has been deleted and the limitation --- at least one connecting device interface unit to the corresponding socket interface unit --- inserted therefor.
	In claim 15, in line 11, a semi-colon has been inserted after the word “fit”.

	Claims 17-19 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 15, the prior art does not teach or suggest a displacement device configured to displace at least a part of the coil unit to the knee position on the patient table when the connecting device is connected in the socket (that is displaced from a knee position on the patient table), wherein the displacement device comprises a hinge connecting at least a part of the coil unit to the connecting device, wherein the at least a part of the coil unit is configured to swing out of a folded-up position from atop the connecting device to the knee position, in combination with the other claimed elements.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793